DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on November 28, 2022.  

Claims 1, 9, 15, 20, and 25 were amended. Claims 3-6, 12, 17, 22, and 27 were cancelled. Claims 1-2, 7-11, 13-16, 18-21, 23-26, and 28-39 are pending, of which, claims 1-2, 9-11, 15-16, 20-21, 25-26, and 35-39 are rejected; and claims 7-8, 13-14, 18-19, 23-24, 28-29, and 30-39 are objected. 


Applicant’s arguments with respect to the rejection(s) of amended independent claims claims 1, 9, 15, 20, and 25 (and its dependent claims 2, 7-8, 30, 35; claims 10-11, 13-14, 31, 36; claims 16, 18-19, 32, 37; claims 21, 23-24, 33, 38; and claims 26, 28-29, 34, 39) have been considered but are moot in view of the new ground of rejection necessitated by the addition of the limitation.
	

Claim Rejections - 35 USC §103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-11, 15-16, 20-21, 25-26, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. in U.S. Publication No. 2012/0026997 A1, hereinafter referred to as Seok’97, in view of Seok et al. in U.S. Publication No. 2010/0278166 A1, hereinafter referred to as Seok’66, and further in view of Seok in International Publication WO 2010/120119 A2, 
hereinafter referred to as Seok’19.


Regarding claim 1, Seok’97 discloses a communication method, comprising:
generating a first field (generate first field, Fig.1);
generating a second field comprising first information about a new channel (generating second field comprising Secondary Channel Offset, element 430 in Fig.4);
determining that the new channel has a bandwidth larger than a predetermined bandwidth (determining new channel has 80 MHz/ 160 MHz, e.g., larger than 40 MHz, e.g., predetermined bandwidth, para.18);
in response to determining that the new channel has the bandwidth larger than the predetermined bandwidth, generating a third field comprising second information about the new channel (generating a third field comprising Channel Width, element 450 in Fig.4);  
generating a fourth field (generating field – Channel Switch Count, New Channel Number,e Fig.5):
generating a first frame comprising the first field, the second field, the third field and the fourth field (generating a beacon frame or a probe response frame containing first, second, third, and fourth fields, para.20); and
transmitting the first frame (transmitting beacon frame or probe response frame, [para.56] or channel switch announcement frame [para.59]), wherein:
the first field comprises mesh channel switch parameters for a Mesh Basic Service Set (MBSS) (comprising Channel Switch Mode, [element 533 in Fig.5] for mesh BSS [para.6 and 36); 
the first information indicates a position of a secondary channel relative to a primary channel of the new channel (first information includes Secondary Channel Offset element, element 540 in Fig.5);
the fourth field indicates when to change to the new channel and a channel number of the new channel (Channel Switch Count and New Channel Number, elements 536 and 535 in Fig.5).
Also, Seok’97 states that the first field precedes Channel Number/ Channel Switch Count (elements 533, 535, 536 in Fig.5) and some of the fields may be omitted or other fields may be added in the operation element; for example, the operation element may not include the secondary channel offset field if the secondary channel is not used (para.55). 
Seok’97 does not clearly indicate the switch is mesh channel switch, and that the first field immediately precedes the third field, the second field immediately precedes the first field, and the fourth field immediately precedes the second field; which are known in the art and commonly applied in communications field for data communications, as taught in Seok’66 disclosure as below.
Seok’66, from the same field of endeavor, teaches the switch is for mesh channel switch (having operations element Mesh Capabiliy, element 180 in Fig.2). Also, Seok’66 displays different arrangements in orders of operational parameters in the mesh channel switch announcement frame (para.49-50 or Fig.7-8).
Thus, it is obvious to employ a frame such as Channel Switch Announcement frame including operations elements that are arranged in an order that is suitable for particular applications/ implementations involving the usage of a bandwidth that is larger than 40 MHz; thus allowing the receiver to switch the channel that is more suitable for transmission/ receipt of data.
 Seok’97 in view of Seok’66 do not disclose the third field is generated only when the new channel has the bandwidth larger than the predetermined bandwidth; which is known in the art and commonly applied in communications field for data communications, as taught in Seok’19 disclosure as below.
Seok’19, from the same field of endeavor, teaches the third field is generated only when the new channel has the bandwidth larger than the predetermined bandwidth (if using a band of 80MHz, target secondary channel offset and target extension channel offset are set, para.68).
            Thus, it would obvious to send a frame, such as Channel Switch Announcement frame that contains operations elements describing specific information in respective fields, e.g., new channel information in third field or in target secondary/ extension channel offset fields -- generated only when the bandwidth is larger than the predetermined bandwidh of 40MHz, and wherein such fields are arranged in an order that is suitable for particular applications/ implementations; thus improving the radio efficiency of mesh networks by adopting a seamless channel switch procedure being motivated by interference and performance requirements. 

Regarding claim 2, Seok’97 in view of Seok’66, and Seok’19 disclose wherein the predetermined bandwidth is 40 MHz (see para.80 in Seok’97). 


Regarding claim 35, Seok’97 in view of Seok’66, and Seok’19 disclose wherein the first frame further comprises a Spectrum Management Action field immediately preceding the fourth field, and a Category field immediately preceding the Spectrum Management Action field (comprising Category field representing spectrum management, which precedes the fouth field [see para.59 or element 620 in Fig.6 in Seok’97). It would be obvious to arrange such parameters in this order if applications require to do so; thus facitating quick access to the new assigned channel.

Regarding claim 9, claim 9 is rejected for substantially same reason as applied to claim 1, except that claim 9 is in a device claim format and wherein Seok’97 [in claim 9] also discloses a communication apparatus (AP, element 1200 in Fig.11), comprising a memory (memory, element 1203 in Fig.11) and a processor (processor, element 1201 in Fig.11) operably coupled to the memory to execute program instructions stored in the memory.

Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claim 2, except that claim 10 is in a device claim format.
     
Regarding claim 11, Seok’97 in view of Seok’66 disclose wherein the apparatus comprises a transceiver (access point has RF unit, e.g., transceiver, see elements 1200 and 1202 in Seok’97).

	Regarding claim 36, claim 36 is rejected for substantially same reason as applied to claim 35, except that claim 36 is in a device (transmitting station) claim format.


Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 1, except that Seok’97 [in claim 15] discloses a method performed from the receiver's perspective(STAT receives beacon frame,  para.56).

            Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 2, except that claim 16 discloses limitations recited from the receiver’s perspective.

Regarding claim 37, claim 37 is rejected for substantially same reason as applied to claim 35, except that claim 37 is from the perspective of the receiving station. 


Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 15, except that claim 20 is in a device claim format and wherein Seok’97 [in claim 20] also discloses a communication apparatus (station, element 1250 in Fig.11), comprising a memory and a processor operably coupled to the memory to execute program instructions stored in the memory (memory, element 1252; processor, element 1251 in Fig.11).

  	Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 16, except that claim 21 is in a device claim format.


Regarding claim 38, claim 38 is rejected for substantially same reason as applied to claim 37, except that claim 38 is in a device claim format. 

     	Regarding claim 25, claim 25 is rejected for substantially same reason as applied to claim 15, except that claim 25 is in a device claim format.

	Regarding claim 26, claim 26 is rejected for substantially same reason as applied to claim 16, except that claim 26 is in a device claim format.

	Regarding claim 39, claim 39 is rejected for substantially same reason as applied to claim 35, except that claim 39 is in a device claim format. 


Claims 8, 14, 19, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Seok’97 in view of Seok’66, and Seok’19, as applied to claims 7, 13, 18, 23, and 28 above, respectively, and further in view of Song et al. in U.S. Publication No. 2005/0250528 A1, hereinafter referred to as Song.

   Regarding claim 8, Seok’97 in view of Seok’66, and Seok’19 further disclose the third information indicates a maximum transmit power allowable (generating fifth field comprising transmit power limitations, see para.10 in Seok’97).
However, Seok’97 in view of Seok’66, and Seok’19 do not further disclose a maximum transmit power allowable is based on a country element, which s known in the art and commonly applied in communications field for data communications, as taught in Song’s disclosure as below.
 Song, from the same field of endeavor, teaches a maximum transmit power allowable is based on a country element, which (intensity of transmitting radio wave which uses wireless channel is permitted when it satisfies regulatory maximum transmit power which each nation regulates, e.g., there are regulations for each frequency in United States and in the European countries, para.13); thus achieving highest data throughput by selecting an optimal channel configuration that satisfies the regulatory maximum transmit power of one specific country.

           Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 8, except that claim 14 is in a device claim format.

	Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 8, wherein [in claim 19] discloses a method performed from the receiver's perspective.
          
           Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 19, except that claim 24 is in a device claim format.

          Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 24.


Allowable Subjet Matters 

Claims 7-8, 13-14, 18-19, 23-24, 28-29, 30-39 are objected to as being dependent upon their rejected base claims, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465